Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Interpretation
In claim 22, the term “flat coil” is understood to refer to a two-dimensional coil, in contrast to a three-dimensional form-wound coil. 
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Takigawa et al. (US 6,130,496) in view of Klaussner et al. (US Pat.Pub.2005/0194551) and Lang et al. (US 9,112,400).
Regarding claim 22, Takigawa teaches a method of manufacturing a coil 2 of a stator winding of an electric machine, the method comprising: 
providing a woven fabric 9 (semiconductive woven cloth of composite tape 10; c.6:50-51) and providing a film 11 (non-binding film layer of composite tape 10; c.5:58-60) of a second high-performance polymer (e.g., PTFE (polytetrafluoroethylene); c.6:57-62); and
winding a plurality of windings (conductors) 3 in common with a number of layers of a mica strip (insulating layer/ground wall) 4 (c.1:40-2; c.7:11-13; c.8:8-11; Fig.5);
 winding a number of layers of a cover strip (corona-preventive composite tape) 10 onto the layers of the mica strip 4 (c.8:60-61; Fig.5); 
forming the cover strip 10 as a sequence of two layers (semiconductive tape & non-bonding film layers) 9 & 11 which together form a laminate (i.e., cover strip  10 “has [a] non-bonding material layer 11 constituted by an applied non-bonding film”; c.5:58-60;  Fig.2), with one of the two layers 9 being the woven fabric (woven cloth; c.6:50-51) and another of the two layers 11 being the film (non-binding film; c.5:58-60), and the woven fabric 9 being disposed on a side facing away from the layers of the mica strip 4 and the film 11 being disposed on a side facing the layers of the mica strip 4 (Fig.5). 
arranging the layers of the mica strip 4, one below another, and/or the layers of the cover strip 10, one below another, displaceable relative to one another (i.e., before impregnation, the layers forming mica strip 4 are inherently displaceable relative to one another since they are wound around the conductor; also, non-bonding film 11 of cover strip 10 allows displacement relative to semiconductive tapes 12 and mica strip 4 after impregnation; c.5:56-61; c.6:1-11; c.7:31-43; Fig.5).  
    PNG
    media_image1.png
    596
    920
    media_image1.png
    Greyscale


The woven fabric (woven cloth) 9 layer of Takigawa’s cover strip 10 (Fig.2) is not made of “glass fiber or of a first high-performance polymer”.  Also, with respect to the method, Takigawa teaches winding the coil 3 with the layers of the mica strip 4 and the layers of the cover strip 10 (c.5:38-48), the layers “enabled to move relative to one another” by virtue of being wound and/or by non-bonding film 11 which enables easy release from the semiconductive tape (c.7:38-41), but does not teach the overall sequence of “initially w[inding]…a flat coil, subsequently winding with the layers of the mica strip and the layers of the cover strip, and subsequently molding to form a three-dimensional form-wound coil.”
But, regarding the first difference, Klaussner teaches a multi-layer cover (corona shield) 54 for an electrical machine including a substrate or carrier 10 and a coating 12, where the substrate or carrier 10 comprises a woven fabric 40/41 made of optical fibers in the form of glass (¶[0006]; ¶[0080]-¶[0084]; Figs.5-5a).  Klaussner teaches glass base material fabric is known for corona shielding (¶[0006]).  

    PNG
    media_image2.png
    270
    363
    media_image2.png
    Greyscale

Thus, it would have been obvious before the effective filing date to form Takigawa’s woven fabric from glass fiber since Klaussner teaches glass fabric is known for providing corona shielding.  
Regarding the second difference, Lang teaches a method for manufacturing a coil of a stator winding of an electric machine, the method comprising: winding the coil (formed of ribbon wire 40) initially as a flat coil 35B (step 201; c.5:4-15; Figs.7&8A-8B); subsequently winding the coil with tapes (step 203; c.5:16-37; Fig.7), and subsequently molding to form a three-dimensional form-wound coil (step 204; c.5:38-41; Figs.3&7).  Lang’s coil manufacturing method has a number of benefits including simpler coil formation than prior art methods due to application of insulation layers to the wire loop eventually forming the finished coil prior to the final forming and bending operations without damaging either the insulation layers or the coil wire strand insulation layer, and cost savings by eliminating manufacturing steps and utilizing machine taping operations rather than hand taping operations (c.4:56-c.5:3). 
Thus, it would have been obvious before the effective filing date to manufacture the coil of Takigawa and Klaussner by initially winding a flat coil, subsequently winding with the layers of the mica strip and the layers of the cover strip, and subsequently molding to form a three-dimensional form-wound coil since Lang teaches this method would have provided simpler coil formation and cost savings. Since Takigawa teaches winding the coil 3 with the layers of the mica strip 4 and the layers of the cover strip 10, as well as a non-bonding layer 11, the layers are “enabled to move relative to one another” during the initial winding of the flat coil per Lang.  
Regarding claim 17, the combination teaches the claimed method including, in Lang, an electric machine 20 comprising: a stator 30 and a rotor 26; said stator being formed with stator slots 33 and having a stator winding introduced in said stator slots; said stator winding having coils 35 (c.1:19-38; Fig.1). Similarly, Takigawa teaches an electric machine comprising: a stator 1 and a rotor (not shown); said stator being formed with stator slots 7 and having a stator winding 2 introduced in said stator slots; said stator winding having coils (c.5:25-48; Figs.1-3).
Regarding claims 18-21, the combination, in particular Klaussner, teaches Page 6 of 8Docket No. 2017P13001Application No. PCT/EP2018/067038Prel. Amdt. dated January 14, 2020the corona shield insulation finds application for protecting insulation of electric motors such as rail traction motors in the kV range, especially greater or equal to 3.3kV (¶[0017]), with converters to execute pulse modulation (¶[0024]). Further, the examiner takes official notice that a controller is inherent to such traction motor converters. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Takigawa, Klaussner & Lang, further in view of Eder et al. (US Pat.Pub.2016/0374236).
Regarding claim 11, Takigawa, Klaussner & Lang teach the claimed method but do not further teach the first high-performance polymer (i.e., the woven cloth 9 in Takigawa’s composite layer/cover strip 10; c.6:50-51) is an aramid, per se.
But, Eder teaches a corona shielding paper including a woven material comprising aramid (¶[0021]).
It would have been obvious before the effective filing date to form the cover strip of Takigawa, Klaussner & Lang from an aramid since Eder teaches this material was known to be used for corona prevention.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Takigawa, Klaussner, Lang & Eder, further in view of Holzmueller (US Pat.Pub.2017/0244294).
Regarding claim 12, Takigawa, Klaussner, Lang & Eder teach the claimed method but do not teach the second high-performance polymer (i.e., the non-binding film 11 in Takigawa’s composite layer/cover strip 10; c.5:58-60) comprises a polyimide, per se.
But, Holzmueller teaches an insulation for a downhole motor comprising a polyimide film/tape coated with ePTFE-based material, to provide a barrier to moisture (¶[0098]).
Thus, it would have been obvious before the effective filing date to modify Takigawa, Klaussner, Lang & Eder and provide a polyimide as a second high-performance polymer since Holzmueller teaches this material would have provided insulation and barrier to moisture.  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Takigawa,  Klaussner & Lang, further in view of Holzmueller.
Regarding claim 12, Takigawa,  Klaussner & Lang teach the claimed method but do not teach the second high-performance polymer (i.e., the non-binding film 11 in Takigawa’s composite layer/cover strip 10; c.5:58-60) comprises a polyimide, per se.
But, Holzmueller teaches an insulation for a downhole motor comprising a polyimide film/tape coated with ePTFE-based material, to provide a barrier to moisture (¶[0098]).
Thus, it would have been obvious before the effective filing date to modify Takigawa,  Klaussner & Lang and provide a polyimide as a second high-performance polymer since Holzmueller teaches this material would have provided insulation and barrier to moisture.  

Response to Arguments
Applicant's arguments filed 27 June 2022 have been considered but they are not persuasive. 
Regarding the rejection of claim 22 over Takigawa, Klaussner & Lang, applicant argues that in Takigawa Fig.5 “the non-bonding material layer 11 does not allow for a displacement of the material layer 11 relative to the semiconductive tape 12…or the mica tape 4”  This is not persuasive. Applicant does not appreciate that Takigawa’s non-bonding material layer 11 is applied to semiconductive tape 9 and together therewith forms a laminate composite tape 10. Relative movement in Takigawa’s Fig.5 embodiment occurs between the non-bonding material layer 11 of the composite tape 10 and the semiconductive tape 12, not between “the material layer 10 relative to the semiconductive tape 9 of the composite tape 10” [sic] (Response, p.8).  Takigawa’s composite tape (i.e., the claimed “cover strip”) 10 “has [a] non-bonding material layer 11 constituted by an applied non-bonding film” (c.5:58-60; Fig.2). The applied, non-bonding material film layer 11 of the composite tape/cover strip 10 does not move relative to the semiconductive tape 9 onto which it is applied.  Thus, the semiconductive tape 9 and non-bonding material layer 11 applied thereto together form a laminate comprising the composite tape/cover strip 10.  Takigawa’s teaching that “the overall surfaces of the semiconductive tape 9 and the unbonding material layer 11 of the composite tape 10 can easily be released from each other” (c.6:3-6) means that, with respect to the Fig.5 embodiment where the composite tape/cover strip 10 is wrapped around a semiconductive tape 12, the non-bonding layer 11 of the composite tape/cover strip 10 permits displacement between the composite tape/cover strip 10 and the semiconductive tape 12. Similarly, with respect to the Fig.3 embodiment where a composite tape/cover strip 10 is wrapped around a semiconductive tape 9, the non-bonding material layer 11 allows for displacement between the composite tape/cover strip 10 and the semiconductive tape 9. As noted in c.7:38-41 with respect to the Fig.3 embodiment, “the shearing stress causes the semiconductive tape 9 and the non-bonding material layer 11 of the composite tape 10 to easily be released from each other.”  Thus, contrary to applicant’s assertion, for the Fig.5 embodiment the non-bonding material layer 11 is in a similar manner easily released from the semiconductive tape 12.  Consequently, the composite tape/cover strip 10 is also released from the mica tape 4 around which the semiconductive tape 12 is wrapped.    
Further, with respect to Lang’s teaching of winding a coil (formed of ribbon wire 40) initially as a flat coil 35B (step 201; c.5:4-15; Figs.7&8A-8B); subsequently winding the coil with tapes (step 203; c.5:16-37; Fig.7), and subsequently molding to form a three-dimensional form-wound coil (step 204; c.5:38-41; Figs.3&7), Takigawa’s non-binding layer 11 in the Fig.5 embodiment allows for relative movement of the composite cover layer 10 with respect to mica tape 4 since it allows relative movement of the composite cover layer 10 with respect to the semiconductive tape 12 applied over the mica tape 4.
	Finally, regarding the argument concerning the lack of disclosure in Lang of a cover strip similar to the invention, it is noted Lang was not relied upon for teaching of a cover strip.  Rather, as noted, Takigawa’s cover strip/composite layer 10 is formed from a sequence of two layers (semiconductive tape & non-bonding film layers) 9 & 11 which together form a laminate (i.e., cover strip  10 “has [a] non-bonding material layer 11 constituted by an applied non-bonding film”; c.5:58-60; Fig.2). One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BURTON S MULLINS/Primary Examiner, Art Unit 2832